DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
In instant claim 14, the comma after the term “thereof” should be deleted for grammatical purposes.
In instant claim 19, the limitation “gaswherein” should be amended to recite “gas, wherein” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "valve (19)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “valve (19)” does not appear in instant claim 17.  It appears that claim 19 should be amended to depend from claim 18 to provide proper antecedent basis for the limitation “valve (19)”.  Furthermore, the examiner asserts that if claim 19 is amended to depend from claim 18, that the limitation “if present” in line 2 of claim 19 should be deleted, since the “baffle” is required in instant claim 18.  Appropriate correction and/or clarification is required.

Claim 19 recites the limitation "housing (31)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “housing” is referred to as “housing (24)”.  Furthermore, the examiner asserts that the limitation “occlusion member” is element (31) in instant claim 18.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boutique et al, US 2011/0061174.
Boutique et al, US 2011/0061174, discloses a liquid laundry detergent composition comprising an alkanolamine, a coupling polymer, and a crystalline structurant component (see abstract).  It is further taught by Boutique et al that the laundry detergent further comprises at least 10% by weight of an anionic surfactant and at least 0.1% by weight of other surfactants, such as nonionic surfactants (see paragraphs 10-11), that the ratio of anionic surfactant to nonionic surfactant is 1:2 to 100:0 (see paragraph 15), that the viscosity of the liquid laundry detergent is greater than 1000 centipoise (see paragraph 15), that suitable coupling polymers include polyethyleneimines (see paragraphs 31-53), that suitable crystalline structurants include microfibrillated cellulose in an amount of 0.01-5% by weight (see paragraphs 56-61), that suitable anionic surfactants include laureth sulfates (see paragraphs 62-74), that suitable additional surfactants include alcohol ethoxylates and amine oxides (see paragraphs 75-77), and that the laundry detergent composition contains organic solvents (see paragraphs 78-79) and hydrotropes (see paragraph 116), wherein the liquid laundry detergent is packaged into an invertible squeezable bottle with slit valves (see paragraph 147), per the requirements of the instant invention.  Specifically, note Examples 1-5 in Table 1.  Therefore, instant claims 1-16 and 20 are anticipated by Boutique et al, US 2011/0061174.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed liquid laundry detergent composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caggioni et al, US 2010/0210501.
Caggioni et al, US 2010/0210501, discloses a structured liquid detergent composition comprising an external structuring system of a bacterial cellulose network, water, and a surfactant system including anionic surfactants, nonionic surfactants, cationic surfactants, ampholytic surfactants, and zwitterionic surfactants (see abstract and paragraphs 5-6).  It is further taught by Caggioni et al that the liquid detergent composition contains 0.005-1.0% by weight of a bacterial cellulose network, such as microfibrillated cellulose (see paragraphs 20-37), that additional structuring agents include hydroxyl-containing structurants (see paragraphs 47-49), that the liquid matrix has a low stress viscosity of at least 10,000 cps (see paragraphs 62-66), that the weight ratio of surfactant system to external structurant is 1:1 to about 5,000:1 (see paragraph 73), that the liquid detergent composition contains 10-40% by weight of anionic surfactants, such as ethoxylated alkyl sulfates (see paragraphs 74-80), that the liquid detergent composition contains 0.5-10% by weight of nonionic surfactants, such as ethoxylated alcohols and amine oxides, wherein the ratio of anionic surfactant to nonionic surfactant is 2.5:1 to 18:1 (see paragraphs 81-87), and that the liquid detergent composition further contains organic solvents (see paragraphs 122-123), magnesium ions (see paragraphs 126-127), and hydrotropes (see paragraphs 128-129), wherein the liquid detergent composition is contained in a clear plastic bottle that is inverted (see paragraph 62), per the requirements of the instant invention.  Specifically, note Examples 1-10 and Tables 1-2.  Therefore, instant claims 1-16 and 20 are anticipated by Caggioni et al, US 2010/0210501.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed liquid laundry detergent composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,844,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,844,336 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, a nonionic surfactant, 0.1-5% by weight of an EO-PO-EO triblock copolymer containing 1-80 moles of ethylene oxide and 1-60 moles of propylene oxide, an amphiphilic alkoxylated polyalkyleneimine, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,844,336), as required in the instant claims.  Therefore, instant claims  1-4 and 6-20 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,844,336.

Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,934,510.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,934,510 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, a nonionic surfactant, 0.1-10% by weight of an EO-PO-EO triblock copolymer containing 1-80 moles of ethylene oxide and 1-60 moles of propylene oxide, an amphiphilic alkoxylated polyalkyleneimine, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,934,510), as required in the instant claims.  Therefore, instant claims 1-4 and 6-20 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,934,510.

Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-14 and 16-23 of copending Application No. 17/072,841 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/072,841 claims a cleaning product in an inverted container that comprises a liquid hand dishwashing composition containing 1-60% by weight of a surfactant system containing alkyl alkoxy sulfates and amine oxides in a ratio of 8:1 to 1:1, a nonionic surfactant, an amphiphilic alkoxylated polyalkyleneimine, an EO-PO-EO triblock copolymer containing 1-80 moles of ethylene oxide and 1-60 moles of propylene oxide, a salt, a hydrotrope, an organic solvent, and adjunct ingredients (see claims 1, 2, 4, 5, 7-14 and 16-23 of copending Application No. 17/072,841), as required in the instant claims.  Therefore, instant claims 1-4 and 6-20 are an obvious formulation in view of claims 1, 2, 4, 5, 7-14 and 16-23 of copending Application No. 17/072,841.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Furthermore, the examiner notes that copending Application No. 17/072,841 was allowed on May 6, 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 14, 2022